Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicants Appeal Brief filed on 10/07/2020 is hereby acknowledged.
	After careful consideration of Applicant’s arguments, Dr. de Both’s Declaration from 07/23/2108, a careful consideration of the state art at the time of filing and the requirement of the instantly claimed methods to use PEG-mediated uptake for small molecules specifically designed for targeted mutagenesis, along with the urged surprising and unexpected result of PEG-mediated uptake increasing the efficiency of mutation, the rejections of record are hereby withdrawn.  Claims 14 and 18-26 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Although PEG-mediated uptake as a transformation tool was known in the prior art, available to the skilled artisan, and as set forth by the Examiner had potential cost advantages over other methods, the Examiner has reconsidered the position of obviousness and considers that at best PEG-mediated uptake would have been a choice available to one of skill in the art, but that for the specific task of small molecule targeted mutagenesis, that there would not have been motivation to specifically guide one of ordinary skill in the art to use PEG-mediated uptake particularly, and especially in view of the surprising results of an increase in efficiency of mutagenesis.  So while transforming plants in general using PEG mediated uptake for the broad spectrum of DNA molecules might be considered obvious in itself, applying this to the narrower species of a donor single-stranded mutagenic nucleobase between 10-60 nucleotides wherein the protoplast survival rate and targeted mutagenesis efficiency is increased compared to electroporation and biolistics, would not have been obvious to one of ordinary skill based on the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT T PAGE/Primary Examiner, Art Unit 1663